                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA


JEI SOLUTIONS, INC.                                       *                   CIVIL ACTION
                                                          *
VERSUS                                                    *                   NO. 19-156
                                                          *
BURLINGTON INSURANCE COMPANY                              *                   SECTION “L” (1)
                                                          *

                                    ORDER AND REASONS

         Before the Court is Defendant’s motion for judgment on the pleadings or summary

judgment (R. Doc. 10). Plaintiff opposes (R. Doc. 12). Having considered the parties’ briefs and

the applicable law, the Court now issues this Order and Reasons.

    I.       BACKGROUND

         Peerless hired JEI as contractor to renovate a certain New Orleans building, and JEI

subcontracted the entire scope of the work to Ja’Lia Construction, LLC. Before the project was

completed, Peerless unilaterally terminated the contract and filed an arbitration demand against

JEI, seeking damages for faulty workmanship. Ultimately, an adverse judgment was rendered

against JEI for $89,239.25. In this lawsuit, JEI seeks to recover that amount from Burlington, its

commercial general liability insurer, plus interest, defense costs, and bad faith penalties.

a. Peerless’s Arbitration Demand

         Peerless’s original Demand for Arbitration, filed on February 3, 2017, stated only that the

nature of the dispute was “Breach of Contract” against JEI. R. Doc. 10-5. Burlington denied

coverage and defense on the grounds that an alleged breach of contract does not constitute an

“occurrence” to trigger coverage under the policy. R. Doc. 12-3 at 9.

         Months later, in September 2017, Peerless amended its Arbitration Demand and alleged as


                                                  1
follows:

       •   In November 2014, the visible work on the outside of the 4-plex immediately
           showed numerous problems with the workmanship of JEI, including but not
           limited to the painting of the outside of the 4-plex and the poor appearance of
           the outside of the 4-plex resulting from the inadequate and incomplete work of
           JEI.

       •   By December 8, 2014, the incomplete and inadequate work done by JEI to
           correct the appearance of the outside of the 4-plex was extremely disturbing
           and became the source of the City of New Orleans’ Code Enforcement Citation.

       •   By June 2015, a walkthrough of the building revealed that the project was not
           near completion and that the work performed was substandard and inadequate.
           Some examples of this include: rotted, weathered, or termite damaged studs
           were still present; some studs on the first floor were not connected to the ceiling
           or floor beam; outside boards were coming loose from the building; some floors
           were not stable; there were places where you could see outside from the inside
           (through the siding); there were places where the ground could be seen through
           openings in the floor; there was a window coming away from the wall; and nails
           from the inside were visible, penetrating the outside boards.

       •   In June 2015, Peerless hired an outside firm to review and assess the project.
           The report was submitted to JEI, and on June 12, 2015, a meeting was held
           between Peerless, JEI, and the consulting contractor.

       •   Additionally, some of the work performed by JEI has shown serious structural
           code violations on the first floor of the building. These serious structural code
           violations could lead to potential tenants being put in danger, and leaves in
           question the integrity of the building. Therefore, the questions and concerns of
           Peerless are not only about building code violations and poor quality
           workmanship of JEI, but are also regarding the safety of the families who move
           into the units in the 4-plex building.

R. Doc. 12-3 at 21-26. JEI alleges that it notified Burlington of the amended claims and again

demanded coverage and a defense, but Burlington did not respond.

b. The Arbitration Award

       In March of 2018, the Arbitrator ordered JEI to reimburse Peerless for “inadequate and

incomplete work, as itemized and delineated on [Peerless’s] Exhibit #18.” R. Doc. 10-7. On March

30, 2018, JEI notified Burlington of the adverse judgment and demanded Burlington pay the award


                                                 2
and reimburse defense costs. On October 4, 2018, in response to follow-up correspondence from

JEI, Burlington again denied coverage and defense. R. Doc. 12-2. This lawsuit followed. JEI seeks

to recover from Burlington the arbitration award rendered in favor of Peerless, the cost of defense

against Peerless’s arbitration claims, and bad faith damages.

    II.       PRESENT MOTION

          Burlington now moves for judgment on the pleadings or summary judgment, arguing it has

no duty to defend or indemnify JEI because Peerless’s damages as alleged and awarded (i) do not

constitute “property damage” caused by an “occurrence” under the Policy, or (ii) coverage is

barred by the “Damage To Property” exclusion. In opposition, JEI contends that Peerless’s

arbitration award specifically mentioned property damage resulting from JEI’s faulty

workmanship, and that there is at least a question of fact as to whether certain exclusions are

applicable.

    III.      LAW AND ANALYSIS

          Under Federal Rule of Civil Procedure 12(c), “[a]fter the pleadings are closed—but early

enough not to delay trial—a party may move for judgment on the pleadings.” Rule 12(c) “is

designed to dispose of cases where the material facts are not in dispute and a judgment on the

merits can be rendered by looking to the substance of the pleadings and any judicially noticed

facts.” Great Plains Trust Co. v. Morgan Stanley Dean Witter & Co., 313 F.3d 305, 312 (5th Cir.

2002) (citing Hebert Abstract Co. v. Touchstone Props., Ltd., 914 F.2d 74, 76 (5th Cir. 1990)).

           A Rule 12(c) motion is governed by the same standard as a Rule 12(b)(6) motion. In re

Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007). Accordingly, a court must

accept all well-pleaded facts as true and view them in the light most favorable to the non-moving

party. A complaint must “contain sufficient factual matter, accepted as true, to state a claim to



                                                 3
relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). A claim is facially

plausible “when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id. at 678. However, “[a]

pleading that offers labels and conclusions or a formulaic recitation of the elements of a cause of

action will not do.” Id.

       An insurer’s duty to defend and duty to indemnify are separate and distinct obligations.

Martco Ltd. P’ship v. Wellons, Inc., 588 F.3d 864 (5th Cir. 2009). The duty to defend is determined

under the “eight corners” rule: the Court is constrained to the “four corners of the petition and the

four corners of the policy,” without consideration of extraneous evidence. Louisiana Stadium &

Exposition Dist. v. BFS Diversified Prod., LLC, 49 So. 3d 49, 51 (La. App. 4 Cir. 2010). “While

factual inquiries beyond the complaint are prohibited with respect to the duty to defend, they are

indispensable in assessing the duty to indemnify.” Martco, 588 F.3d at 872. Indeed, the Court

“must apply the Policy to the actual evidence adduced at the underlying liability trial together with

any evidence introduced in the coverage case.” Id. at 877.

                                                 I.

       Burlington’s commercial general liability policy provides coverage for sums the insured

becomes legally obligated to pay as damages because of “property damage” to which the insurance

applies, if the “property damage" is caused by an “occurrence” and takes place during the policy

period. R. Doc. 10-9 at 18. “Occurrence” is defined as “an accident, including continuous or

repeated exposure to substantially the same general harmful conditions.” Id. at 31.

       JEI’s failure to perform the work called for in the contract does not constitute “property

damage” caused by an “occurrence,” and Burlington correctly notes that defects in construction,

alone, do not trigger coverage under a CGL policy. However, “coverage is triggered … when that



                                                  4
defect causes physical injury to tangible property.” 15 La. Civ. L. Treatise, Insurance Law &

Practice §6:5, William Shelby McKenzie and H. Alston Johnson, III. 1 The Arbitrator awarded

damages against JEI for “inadequate and incomplete work as itemized and delineated in

[Peerless’s] Exhibit #18.” Exhibit 18 lists mainly the costs of repairing and replacing JEI’s

defective work, but specifically lists some “damage resulting from poor workmanship:”

          •   “Inside/outside walls show signs of water damage from roof leak”

          •   “Places where outsides can be seen from inside (moisture issue with drywall)”

          •   “Stud integrity weakened by excessive cutouts”

R. Doc. 12-2 at 151-55. Those constitute “property damage” caused by an “occurrence.”

                                                          II.

          Burlington next argues that coverage is barred by exclusions j(5) and j(6), which exclude:

          “Property damage” to:

                    (5) That particular part of real property on which you or any contractors or
                   subcontractors working directly or indirectly on your behalf are performing
                   operations, if the “property damage” arises out of those operations; or

                   (6) That particular part of any property that must be restored, repaired or
                   replaced because “your work” 2 was incorrectly performed on it.

1
  “If the roof leaks or the wall collapses, the resulting property damage triggers coverage under an ‘occurrence’ basis
policy, even if the sole cause is improper construction and the only damage is to the work performed by the contractor.”
Id., see also Martco Ltd. P’ship v. Wellons, Inc., 588 F.3d 864, 879 (5th Cir. 2009) (noting that Louisiana courts have
“directly addressed and rejected [the] proposition” that “no construction defect could ever constitute an ‘occurrence’
under a CGL policy”) (citing Rando v. Top Notch Props., LLC, 879 So.2d 821, 833 (La. App. 4 Cir. 2004) (“[T]he
clear weight of authority in more recent cases considers defects in construction that result in damage subsequent to
completion to be ‘accidents’ and ‘occurrences’ when they manifest themselves”); Iberia Parish School Board v.
Sandifer & Son Const. Co., 721 So.3d 1021, 2024 (La. App. 3 Cir. 1998) (“The roof leaked allegedly because improper
construction caused damage to it and made it leak … This allegedly improper construction causing damage to the roof
triggered an ‘occurrence.’”).
2
   22. “Your work”:

    a.    Means:

         (1) Work operations performed by you or on your behalf; and

         (2) Materials, parts or equipment furnished in connection with such work or operations.


                                                           5
                                                …

         Paragraph (6) of this exclusion does not apply to “property damage” included in
         the “products-completed operations hazard.”


              16. “Products-completed operations hazard” (PCOH):

         a. Includes all “bodily injury” and “property damage” occurring away from
            premises you own or rent and arising out of “your product” or “your work”
            except:

             (1) Products that are still in your physical possession; or

             (2) Work that has not yet been completed or abandoned. However, “your work”
                 will be deemed completed at the earliest of the following times:

                  (a) When all of the work called for in your contract has been completed.

                  (b) When all of the work to be done at the job site has been completed, if
                      your contract calls for work at more than one job site.

                  (c) When that part of the work done at a job site has been put to its intended
                      use by any person or organization other than another contractor or
                      subcontractor working on the same project.

         Work that may need service, maintenance, correction, repair or replacement, but
         which is otherwise complete, will be treated as completed.

Id. at 32.

         The “work product” exclusions “reflect[] the insurance company’s intent to avoid the

possibility that coverage under a CGL policy will be used to repair and replace the insured’s

defective products and faulty workmanship,” and the Louisiana Supreme Court has consistently

emphasized that “a CGL policy is not written to guarantee the quality of the insured’s work or

product.” Supreme Services & Specialty Co., Inc. v. Sonny Greer, Inc., 958 So. 2d 634, 641 (La.

2007).

         Importantly, exclusions j(5) and j(6) apply only “while the insured’s work is in progress,

i.e., the work is not yet complete.” Id. When the work is complete, the products completed

                                                     6
operations hazard (PCOH) provision provides coverage for property damage arising out of faulty

work. The Louisiana Supreme Court has explained:

       Under the “work product” exclusion, the insured or its subcontractor becomes liable
       for damages to its work or its product caused by its faulty workmanship. Under the
       PCOH provision, damages, other than the faulty product or work itself, arising out
       of the faulty workmanship are covered by the policy.

       Stated differently, if a subcontractor’s faulty electrical work caused the building to
       burn down before completion, the “work product” exclusion would eliminate
       coverage for the faulty electrical work performed by the contractor or
       subcontractor. However, the operations hazard coverage applies not to the faulty
       work, but damages arising out of the faulty work. Damage to real property arising
       out of the faulty work (fire damage) would not be excluded as it would be covered
       under the PCOH provision.


Id. The Arbitrator awarded Peerless damages “as itemized in Exhibit 18.” That exhibit specifically

references “damage resulting from poor workmanship:” “inside/outside walls show signs of water

damage from roof leak;” “moisture issue with drywall,” and “stud integrity weakened by excessive

cutouts.” R. Doc. 12-2 at 151-55. See, e.g., Starr Surplus Lines Ins. Co. v. Banner Prop. Mgmt.

Co., No. CV 18-5635, 2018 WL 6448840, at *8 (E.D. La. Dec. 10, 2018) (claims of water leakage

causing “damage to cabinets” and “improper installation of the HVAC system” causing loosening

of sheetrock material are “distinct property damage” resulting from homebuilder’s faulty work and

are not barred by work product exclusions).

       If this damage occurred while JEI’s work was ongoing, exclusions j(5) and j(6) bar

coverage. But if the damage occurred after Peerless terminated the contract, they do not. The Court

finds that there is a genuine question of fact as to when the covered property damage occurred and,

therefore, whether coverage is barred by j(5) and j(6).

    IV.     CONCLUSION




                                                 7
   Accordingly, IT IS ORDERED that Burlington’s Motion for Judgment on the Pleadings or

Summary Judgment, R. Doc. 10, is hereby DENIED.

      New Orleans, Louisiana, this 4th day of June, 2019.




                                              _______________________________________
                                              UNITED STATES DISTRICT COURT JUDGE




                                             8
